80 F.3d 254
Tom KING, Appellant,v.Shirley S. CHATER, Appellee.
No. 95-1478.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 1, 1996.Decided March 26, 1996.

Lionel Henry Peabody, Duluth, MN, for Appellant.
Kelly Rausch Larson, U.S. Social Security Administration, Chicago, IL, for Appellee.
PETITION FOR REHEARING.
PER CURIAM.


1
We have considered Tom King's petition for rehearing of his appeal.   See King v. Chater, 72 F.3d 85 (8th Cir.1995).   After carefully examining the district court record, we conclude that Mr. King failed to raise the issue of the invalidity of SSR 86-8, 1986 WL 68636, in the lower court.   We therefore deny the petition for rehearing.